DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/28/2021 have been considered by the examiner. 
Response to Arguments
4.	In the previous action, the specification and drawings were objected to.  The examiner thanks the applicant for amending them and withdraws these objections.  
5.	In the previous action, the claims were rejected under 112 paragraph b.  The examiner thanks the applicant for the clarification discussed above and thus withdraws the 112 rejection. 
6.	Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive in view of the amendment.  
7.	The argument that the claims as amended is not disclosed in Humphrey or Irvi alone or in combination is not persuasive.  The amendment does not appear to change the scope of the previous claim.  Debris from the pickup tool/vacuum inlet/outlet are being cleaned by an elastomeric material.  This is exactly what is done in Humphrey and discussed in the combination of Humphrey and Irvi.  The pickup tool being the nozzle in Humphrey is configured .   
8.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vacuum inlet/oulet configured to pick up packaged semiconductor devices or SMT components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
9.	Regarding applicant’s remarks to Irvi, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
10.	Claims 1 and 9 are objected to because of the following informalities: 
11.	Claim 1 as amended recites “having a pick up tool configured to pick up a packaged semiconductor device that is one of….”, which apparently should read as “having a pick up tool configured to pick up a packaged semiconductor device, wherein the pickup tool is one of…..”
12.	Claim 9 as amended recites “having a pick up tool configured to pick up a SMT component that is one of….”, should apparently read as “having a pick up tool configured to pick up a SMT component, wherein the pickup tool is one of…..”
13.	Appropriate correction is required.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
15.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
16.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/460,918. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 of 16/460,918 includes all the method step limitations of the instant application claims except for the specific type of device of the pick and place apparatus.  However, it would have been obvious to one of ordinary skill in the art to utilize the method of cleaning pick and place apparatus of a die attach or flip chip bonder machine with that of a pick and place apparatus of a semiconductor device handling machine and surface mount technology component placement machine in order to remove debris.   
18.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

22.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al. (U.S Patent 9,825,000) and further in view of Ivri et al. (PG Pub U.S 2017/0203322).
23.	Regarding claim 1, Humphrey teaches a method for cleaning a pick-and-place apparatus (cleaning of tube 102 reads on pick and place apparatus, col 3 lines 12-24; figs 1-2; and abstract) of a semiconductor device handling machine (col 3 lines 32-54, wire bonding assembly reads on semiconductor device handling machine), the method, comprising: positioning an elastomeric cleaning material (202, fig 2) near a pick-and-place apparatus (tube 102) connected to a die attach (figs 1-2) (col 3 lines 55-64), the pick-and-place apparatus having a pick up tool configured to pick up a packaged semiconductor device (col 3 lines 25-55; wire 104/106 associated with substrate reads on packaged semiconductor device), wherein the pickup tool is a capillary tube (nozzle) (tube 102 reads on nozzle, figs 1-2, col 3 lines 12-24); and the elastomeric cleaning material having a surface tackiness that causes a piece of debris on the pickup tool of a pick and place apparatus to transfer to the elastomeric cleaning material (col 7 lines 5-20) and a textured surface that cleans an inside surface and outside surface of the pickup tool (col 4 lines 25-45, col 6 lines 25-35); inserting, while the pick-and-place apparatus remains attached to the semiconductor device handling machine (col 3 line 65 – col 4 line 22) the pick-and-place apparatus onto and into the elastomeric cleaning material so that the nozzle contact the elastomeric cleaning material that removes debris from the nozzle (col 3 line 65 – col 4 line 22), cleaning the pick-and-place apparatus by transferring by the surface tackiness of the elastomeric cleaning material, debris from the pickup tool to the elastomeric cleaning material (col 7 lines 5-20) and by cleaning the inside and outside surface of the pickup tool with the textured surface of the elastomeric cleaning material (col 4 lines 25-45, col 6 lines 25-35).   

24.	Regarding claim 2, the present combination of Humphrey and Ivri teaches moving the elastomeric cleaning material adjacent to the pick-and-place apparatus (col 4 lines 2-5 and 22-25 of Humphrey).
25.	Regarding claim 3, the present combination of Humphrey and Ivri teaches trapping the debris within the elastomeric cleaning material (col 3 lines 60-64 and col 4 lines 47-56 of Humphrey).
26.	Regarding claim 4, the present combination of Humphrey and Ivri teaches that the elastomeric cleaning device has a cross linked polymer layer (col 4 lines 25-30 of Humphrey).
27.	Regarding claim 5, the present combination of Humphrey and Ivri teaches that the elastomeric cleaning material further comprises one or more intermediate layers having predetermined characteristics underneath the cross linked polymer layer (col 5 lines 47-55, col 6 lines 44-64, and col 7 lines 4-22 of Humphrey).
28.	Regarding claim 6, the present combination of Humphrey and Ivri teaches positioning the elastomeric cleaning material further comprises using the semiconductor device handling machine to position the elastomeric cleaning material and to move a plurality of semiconductor devices during a printed circuit board assembly process (col 4 lines 25-30 and claims 7, 16, and 25 of Humphrey; during wire bonding process reads during printed circuit board assembly process).

30.	Regarding claim 8, the present combination of Humphrey and Ivri teaches wherein the elastomeric cleaning material has a specific gravity, an elasticity, a tackiness, a thickness and a porosity (col 6 line 44 – col 7 line 3 of Humphrey).
31.	Regarding claim 9, Humphrey teaches a method for cleaning a pick-and-place apparatus (cleaning of tube 102 reads on pick and place apparatus, col 3 lines 12-24; figs 1-2; and abstract) of a surface mount technology component (SMT) (col 3 lines 32-54, wire bonding assembly reads on SMT machine), the method, comprising: positioning an elastomeric cleaning material (202, fig 2) near a pick-and-place apparatus (tube 102) connected to a SMT machine (figs 1-2) (col 3 lines 55-64), the pick-and-place apparatus having a nozzle (tube 102 reads on nozzle, figs 1-2, col 3 lines 12-24); the pick-and-place apparatus having a pick up tool configured to pick up a SMT component (col 3 lines 25-55; wire 104/106 associated with substrate reads on SMT component), wherein the pickup tool is a capillary tube (nozzle) (tube 102 reads on nozzle, figs 1-2, col 3 lines 12-24); and the elastomeric cleaning material having a surface tackiness that causes a piece of debris on the pickup tool of a pick and place apparatus to transfer to the elastomeric cleaning material (col 7 lines 5-20) and a textured surface that cleans an inside surface and outside surface of the pickup tool (col 4 lines 25-45, col 6 lines 25-35); and inserting, while the pick-and-place apparatus remains attached to the SMT machine (col 3 line 65 – col 4 line 22) the pick-and-place apparatus onto and into the elastomeric cleaning material so that the nozzle contact the elastomeric cleaning material that removes debris from the nozzle (col 3 line 65 – col 4 line 22), cleaning the pick-and-place apparatus by transferring by the surface tackiness of the elastomeric cleaning material, debris from the pickup tool to the elastomeric cleaning material (col 7 lines 5-20) and by cleaning the inside and 
	Humphrey teaches cleaning of the pick-up tool being a nozzle, but does not teach cleaning inside surface including vacuum inlet/outlet.  However, Ivri teaches that it is known for a capillary tube to also be used as a dispenser and suctioning apparatus (para 0123) [thus reading on vacuum inlet/outlet].  Therefore, if the vacuum is applied it is reasonably expected to one of ordinary skill in the art that the capillary tube (nozzle) of Humphrey would have a vacuum inlet/outlet which also would be cleaned.  
32.	Regarding claim 10, the present combination of Humphrey and Ivri teaches moving the elastomeric cleaning material adjacent to the pick-and-place apparatus (col 4 lines 2-5 and 22-25 of Humphrey).
33.	Regarding claim 11, the present combination of Humphrey and Ivri teaches trapping the debris within the elastomeric cleaning material (col 3 lines 60-64 and col 4 lines 47-56 of Humphrey).
34.	Regarding claim 12, the present combination of Humphrey and Ivri teaches that the elastomeric cleaning device has a cross linked polymer layer (col 4 lines 25-30 of Humphrey).
35.	Regarding claim 13, the present combination of Humphrey and Ivri teaches that the elastomeric cleaning material further comprises one or more intermediate layers having predetermined characteristics underneath the cross linked polymer layer (col 5 lines 47-55, col 6 lines 44-64, and col 7 lines 4-22 of Humphrey).
36.	Regarding claim 14, the present combination of Humphrey and Ivri teaches positioning the elastomeric cleaning material further comprises using the semiconductor device handling machine to position the elastomeric cleaning material and to move a plurality of semiconductor devices during a printed circuit board assembly process (col 4 lines 25-30 and claims 7, 16, and 25 of Humphrey; during wire bonding process reads during printed circuit board assembly process).

38.	Regarding claim 16, the present combination of Humphrey and Ivri teaches wherein the elastomeric cleaning material has a specific gravity, an elasticity, a tackiness, a thickness and a porosity (col 6 line 44 – col 7 line 3 of Humphrey).
Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714